DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. No claim has been cancelled.
4. No claim has been amended. 
5. Claims 1- 21 are pending. 
            Allowable Subject Matter
6. Claim 1 is allowed. The following is an examiner’s statement of reasons for allowance: Independent claim 1 is allowed for reasons argued by applicant in pages 11-12 of the Remarks, filed on August 24, 2022, and dependent claims 2-21 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Jennings (US pat. No 20080082828) prior art of record teaches a control circuit comprising a plurality of control circuit areas, wherein the control circuit is configured to control a device, a security circuit comprising a separately secured key memory and at least one hardware accelerator configured to perform cryptographic operations, wherein the security circuit is configured to electively enable either a read-only access or a read and write access to at least one of the control circuit areas.  
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1: 
and wherein the security circuit is further configured to provide a communication path by means of the key memory and the at least one hardware accelerator for the secured communication with a diagnostic system disposed outside the security circuit, to make the selection between the read-only access and the read and write access to the at least one selected area of the control circuit depending on a certificate supplied to the security circuit and authenticated by means of information stored in the key memory, and to execute the read-only access or the read and write access. 
            None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
Werner, US8356361, title “Secure co-processing memory controller integrated into an embedded memory subsystem”.
Scarlata, US20190132136, title “ Technologies for secure authentication and programming of accelerator devices”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

Date: 9/9/2022  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438